internal_revenue_service number release date index number ------------------------------- -------------- -------------------------------- -------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b02 plr-113134-16 date date ty ------- legend taxpayer owner firmx cpa1 cpa2 firmy cpa3 firmz date1 date2 date3 date4 date5 date6 month1 month2 year1 year2 year3 year4 tax_year dear ------------- --------------------------------------------------------- -------------------------- --------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ------------------------------------ --------------------------------------------------------------------------------- ------------------------- -------------------------------- ------------------ ---------------------------------------------- ---------------------- -------------------------- ---------------------- ------------------- ------------- --------- ------- ------- ------- ------- -------------------------------------------------- plr-113134-16 this is in response to your letter of date1 filed on your behalf by your authorized representative in the letter taxpayer requests an extension of time to file a late form_3115 application_for change in accounting_method for taxpayer’s tax_year this request for relief is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations taxpayer represents the following facts taxpayer operates as construction contractor erecting steel structures taxpayer has been in business since year1 and elected s_corporation status in year1 taxpayer is wholly owned by owner taxpayer engaged firmx to provide compilation services and tax preparation services for taxpayer in year2 firmx provided these services to taxpayer from year2 through year4 prior to year4 taxpayer capitalized its prepaid insurance expenses as a prepaid asset and periodically adjusted the deductions as the asset expired in year4 taxpayer discussed with cpa1 the possibility of changing its method_of_accounting for the prepaid insurance expenses so that taxpayer could deduct those expenses in the year that they were paid if they met the 12-month rule under sec_1_263_a_-4 of the income_tax regulations such a change would ordinarily qualify as an automatic change_of_accounting_method under section dollar_figure of revproc_2015_14 2015_5_irb_50 and sections and of revproc_2015_13 2015_5_irb_419 taxpayer’s management was not sophisticated in tax matters but they believed that firmx’s experience with complex tax matters would allow firmx to properly change taxpayer’s accounting_method for the prepaid insurance expenses taxpayer's management provided all of the necessary information to firmx and expected firmx to take all steps necessary to file the proper forms to change the accounting_method for the prepaid insurance expenses beginning in tax_year cpa1 of firmx was the partner responsible for bringing all the cpa firmx’s service providers together to serve taxpayer cpa2 of firmx with years of experience in tax planning review and preparation was in charge of the tax compliance services for taxpayer cpa2 of firmx utilized various personnel in her office to prepare taxpayer’s tax_year form_1120s return in month1 and month2 of year4 cpa2 of firmx also oversaw the preparation of taxpayer’s tax_year form_3115 which was completed on date4 on date3 firmx had acquired firmz an accounting firm where taxpayer was an existing client the acquisition of firmz led to the adoption of a new paperless system for filing and storage of tax forms and records the new tax_return processing procedures resulted in an inadvertent error by firmx the result was that taxpayer’s tax_year form_3115 although prepared was not attached to taxpayer’s timely electronically-filed tax_year form_1120s the form_3115 was prepared and saved in firmx’s electronic file for taxpayer however because a box was not checked on plr-113134-16 firmx’s internal processing control sheet alerting processing that a form_3115 was to be attached to the return it was inadvertently omitted from taxpayer’s tax_year form_1120s and the requisite copy was not filed with the irs in ogden utah as required by section a i of revproc_2015_13 taxpayer’s tax_year form_1120s however was filed consistent with the method change did reference the form_3115 and included the requisite sec_481 adjustment at the time the return was electronically filed no one was aware that the form_3115 was omitted from the tax_year return and that a copy was not filed with the irs in ogden for reasons unrelated to this omission taxpayer hired a new accounting firm around date5 called firmy the omission of taxpayer’s tax_year form_3115 was not discovered until date6 when cpa3 asked taxpayer for a copy of it when taxpayer asked firmx for a copy of its form_3115 firm x discovered that it failed to file taxpayer’s tax_year form_3115 with taxpayer’s tax_year form 2011s and failed to file a copy with the irs in ogden as soon as the omission was discovered firmx immediately contacted taxpayer and began preparing this letter requesting relief from the service law sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made plr-113134-16 or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year section b of revproc_2015_13 provides that except in unusual and compelling circumstances a taxpayer is not eligible for an extension of time to file a form_3115 and is not eligible to make a late election under section d of revproc_2015_13 under sec_301_9100-1 and sec_301_9100-3 see sec_301_9100-3 c and revproc_2014_1 or successor the facts as submitted by taxpayer however indicate that the circumstances in this instance are unusual and compelling taxpayer engaged firmx believing their experience with complex tax matters would allow firmx to properly change taxpayer’s accounting_method for the prepaid insurance expenses taxpayer's management provided all of the necessary information to firmx and relied on them to take all steps necessary to file the proper forms to change the accounting_method beginning in tax_year firm x prepared the form_3115 and prepared the return as if the automatic change in method_of_accounting had been properly made taxpayer’s tax_year return referenced the form_3115 and included the requisite sec_481 adjustment it was an inadvertent misstep by one of firm x’s employees that prevented the form_3115 from being attached to taxpayer’s tax_year return and prevented a copy of the form_3115 from being filed with the irs in ogden firm x’s failure_to_file taxpayer’s form_3115 was beyond taxpayer’s control accordingly we have determined that under these circumstances taxpayer may make a late election under section d of revproc_2015_13 in accordance with sec_301_9100-1 and sec_301_9100-3 taxpayer has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith and that there are unusual and compelling circumstances meriting a late election under section d of revproc_2015_13 the affidavits presented show that taxpayer reasonably relied on qualified_tax professionals for the proper filing of taxpayer’s federal tax_return and accompanying form_3115 the affidavits presented also show that firmx inadvertently failed to file the form_3115 with taxpayer’s form_1120s return and failed to file a copy with the irs in ogden but that the return otherwise reflected the intended change in accounting_method referred to the form_3115 and included the requisite sec_481 adjustment upon discovery of the error firmx filed for relief plr-113134-16 on behalf of taxpayer before the government discovered the error the information and representations presented establish that taxpayer is not seeking to alter a return position for which an accuracy-related_penalty had been or could be imposed under sec_6662 at the time relief was requested taxpayer is not using hindsight in requesting relief and no facts have changed since the time of the original filing deadline finally granting an extension will not prejudice the interests of the government it is represented that taxpayer would not have a lower tax_liability in the aggregate for all taxable years affected if given permission to file the form_3115 at this time than taxpayer would have had if had been properly filed by the original due_date of the return taxpayer has represented that no taxable years are closed by the period of limitations on assessment and the irs had not discovered the form_3115 was missing before taxpayer filed for relief conclusion based upon our analysis of the facts as represented taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to properly file the tax_year form_3115 in accordance with section of revproc_2015_13 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code plr-113134-16 a copy of this ruling should be attached to any income_tax return to which it is relevant alternatively taxpayers filing returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely bridget e tombul _____________________________ bridget e tombul chief branch associate chief_counsel income_tax accounting ---------------------------- --------------------- enc copy for sec_6110 purposes
